    Case 3:18-cv-00199-MHL Document 26 Filed 01/28/19 Page 1 of 4 PageID# 128



                                                                               r     u L ^IS
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division
                                                                              f
                                                                              u
                                                                                     JAN28ara
                                                                                                       y

JONATHAN SHIN,
    Plaintiff,

                                                           Civil Action No. 3:18CV199(MHL)

KOBE ENTERPRISES,INC., et al.
       Defendants.



                           REPORT AND RECOMMENDATION


       This matter is before the undersigned pursuant to 28 U.S.C. § 636(b)(3) for a Report and

Recommendation after the matter was referred to the undersigned for settlement(ECF No. 12). On

October 3, 2018, the undersigned conducted a settlement conference that resulted in the parties

reaching an agreement in satisfaction of all claims—^those pending and those that could have been

pursued as a result of the underlying facts. As evidence of their agreement, the parties executed a

Memorandum of Understanding ("MOU") (Exhibit 1) setting forth the essential terms of the

agreement.

   One such essential term is that Defendants shall make a total ofsix monthly payments on the first

date ofeach month, according to the following payment schedule:

   1. November 1,2018:

          a. Payroll check, payable to Jonathan Shin (W-2 to be issued), in the gross amount of

              $2,129.59

          b. Check payable to Curwood Law Firm PLC in the amount of$537.08
  Case 3:18-cv-00199-MHL Document 26 Filed 01/28/19 Page 2 of 4 PageID# 129




    2. December 1,2018:

           a. Check payable to Jonathan Shin(1099 to be issued)in the amount of$2,129.59

           b. Check payable to Curwood Law Firm PLC in the amount of$537.08

    3. January 1,2019:

           a. Check payable to Curwood Law Firm PLC in the amount of$2,666.67

   4. February 1,2019:

           a. Check payable to Curwood Law Firm PLC in the amount of$2,666.67

    5. March 1,2019:

           a. Check payable to Curwood Law Firm PLC in the amount of$2,666.67

   6. April 1,2019:

           a. Check payable to Curwood Law Firm PLC in the amoimt of$2,666.67.

       Another essential term from the MOU is that the parties would enter into a Consent Order of

Judgment whereby the parties consented to the entry ofjudgment should either party breach the MOU

or the payment schedule contained therein. Should any disputes arise under the MOU,the MOU

provides that the dispute shall be submitted to the undersigned for binding arbitration.

       On October 4,2018, Plaintiff filed a Joint Motion to Approve Consent Judgment(ECF No.

19). The Honorable M.Hannah Lauck approved the Consent Decree(ECF No.21-1)on October 12,

2018(ECF No. 21). On December 17,2018, Plaintiff filed a Motion to Enforce Judgment Pursuant

to Breach of Consent Decree and Award Attorneys* Fees, claiming that Defendants breached the

Consent Decree by failing to make the required payments.(ECF No.23).
   Case 3:18-cv-00199-MHL Document 26 Filed 01/28/19 Page 3 of 4 PageID# 130



      On January 28,2019,the undersigned held an arbitration hearing, pursuant to the procedures

contemplated in the MOU,and makes the following findings:

             1. That Defendants are in breach of the Consent Decree for failing to make the

                 payments as required by the MOU and Consent Decree;

             2. That as a result of Defendants' breach ofthe Consent Decree,judgment should be

                 entered in favor of Plaintiff and against Defendants for a total of Eighteen

                 Thousand Five Hundred Sixty-Two Dollars and Ninety-Two Cents ($18,562.92),

                 comprised of:

                    a. Fifteen Thousand Two Hundred Sixty-Two Dollars and Ninety-Two Cents

                       ($15,262.92)as the remaining unpaid settlement amount, which takes into

                        account Defendants' prior payments of Seven Hundred Thirty-Seven

                        Dollars and Eight Cents ($737.08) paid to Plaintiff in November and

                        December 2018;

                    b. One Thousand Eight Hundred Dollars ($1,800.00) in penalties for breach,

                        as provided for in the MOU and Consent Decree; and

                    c. One Thousand Five Hundred Dollars ($1,500.00) in attorneys' fees, as

                        provided for in the MOU and Consent Decree.
    Case 3:18-cv-00199-MHL Document 26 Filed 01/28/19 Page 4 of 4 PageID# 131



       Therefore, it is RECOMMENDED that the Court ADOPT the above findings and ENTER

JUDGMENT in favor of Plaintiff and against Defendants in the amount of Eighteen Thousand Five

Hundred Sixty-Two Dollars and Ninety-Two Cents($18,562.92).

       Let the Clerk file this Report and Recommendation electronically, forward a copy to the

Honorable M. Hannah Lauck, United States District Judge, and notify all counsel ofrecord

accordingly.

                                    NOTICE TO PARTIES


       Failure to file written objections to the proposed findings, conclusions, and

recommendations of the Magistrate Judge contained in the foregoing report within fourteen

(14) days after being served with a copy of this report may result in the waiver of any right to a

de novo review ofthe determinations contained in the report and such failure shall bar you from

attacking on appeal the findings and conclusions accepted and adopted by the District Judge

except upon the grounds of plain error.



Richmond, Virginia                                 Roderick C. Young
Date: January 28,2019                              United States MagistrateJPhdge
